Citation Nr: 1441270	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total disability rating under the provisions of 38 C.F.R. § 4.30, beyond January 31, 2010, for convalescence following lumbar spine surgery in December 2009.

2.  Entitlement to service connection for prostate disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to October 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2010 rating decision by the Roanoke, Virginia, Regional Office (RO), which inter alia assigned a 100 percent temporary total rating for degenerative joint and disc disease of the lumbar spine, status post lumbar laminectomy, effective from December 7, 2009.  He perfected a timely appeal to that decision.  

On November 1, 2012, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's L4 lumbar laminectomy, performed on December 7, 2009, did not require convalescence or result in severe postoperative residuals beyond January 31, 2010.  

2.  The veteran expressed his desire to withdraw his appeal of his claim of entitlement to service connection for prostate disability at his November 2012 hearing, before a decision by the Board was issued on this matter.



CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary total disability, beyond January 31, 2010, for convalescence purposes following a December 7, 2009 lumbar laminectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2013).  

2.  The appeal with regard to the claim of entitlement to service connection for a prostate disability has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided pre-adjudication VCAA notice by letter dated in December 2009.  Where, as here, the total rating has been granted, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  

Once the claim for a total rating for convalescence has been substantiated, the filing of a notice of disagreement with the RO's decision assigning a termination date for that total rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b) (1) is no longer applicable in the claim for an extension of the total rating for convalescence.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, reports of VA examinations and VA outpatient treatment records.  The Board has carefully reviewed Veteran's statements and concludes that no available outstanding evidence has been identified.  

In November 2012, the Veteran was afforded the opportunity to testify before the Board.  Moreover, during the Board hearing, the undersigned asked questions designed to elicit relevant information regarding the Veteran's symptoms.  This action provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments with regard to the claim for extending a temporary total evaluation for convalescence, supplementing VCAA notice and in compliance with 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Factual background.

By a rating action in August 1990, the RO granted service connection for mechanical/postural low back pain syndrome, secondary to the left knee condition; a 10 percent disability rating was assigned, effective January 30, 1990.  

In a report of general information (VA Form 21-0820), dated December 10, 2009, the Veteran indicated that he would like to apply for a temporary total rating for convalescence for a back surgery on December 7, 2009.  The Veteran stated that he was placed on bed rest for at least six weeks.  Submitted in support of the claim were VA progress notes dated from November 2009 to January 2010, which show that the Veteran received follow up evaluation for his back disorder.  A nursing note, dated in November 2009, indicates that the Veteran was diagnosed with lumbar stenosis and he was scheduled to undergo L4 laminectomy.  A neurosurgery note, dated December 7, 2009, indicated that the Veteran had a history of chronic low back pain for the past 1.5 years without inciting event, radiating to both lower extremities, right worse than left, extending down posterior hip to the knee.  The Veteran stated that his symptoms were worse with prolonged sitting or ambulation.  He stated that reclining and flexing forward help to relieve the leg pain.  Medications provide minimal relief of symptoms.  He also complained of back spasms and he stated that he recently developed pain in the left lateral neck.  He denied bowel or bladder incontinence.  Following an evaluation, the assessment was L4-5 stenosis; the plan was for an L4 laminectomy and decompression.  On December 7, 2009, the Veteran underwent a lumbar laminectomy

On December 8, 2009, the Veteran was seen for initial physical therapy assessment.  At that time, he reported difficulty walking.  The Veteran reported low back pain related to the surgery, with an intensity of an 8 out of 10; he also reported occasional back spasms.  It was noted that the Veteran ambulated with rolling walker for 325 feet, modified independently.  His gait pattern was appropriate with rolling walker; slow walking pace.  No unsteadiness or loss of balance was observed.  It was also noted that the Veteran safely negotiated 3 stairs, with one handrail, modified independently.  When seen on December 9, 2009, the Veteran reported that the back spasms had resolved and the pain was controlled.  He ambulated and did stairs with PT yesterday.  

A neurosurgery note, dated January 20, 2010, indicates that the Veteran was seen for his 6 week postoperative visit, status post L4 minimally invasive laminectomy on December 7, 2009 for lumbar stenosis.  It was noted that, prior to the surgery, the Veteran reported chronic low back pain for 1.5 years without inciting event, radiating to both lower extremities, right worse than left, extending down the posterior hip to knee.  The back pain was consistent and worse than his leg pain; the symptoms were worse with prolonged sitting or ambulation.  The Veteran noted that he was able to recline or flex forward for relief.  More recently he had onset of back spasms and left lateral neck pain without radiation.  Medications provided minimal relief of symptoms.  During the last clinic visit on December 23, 2009, the Veteran was progressing steadily without incident.  Today, he reported doing well; he stated that "realize when I do too much the back will hurt, the legs are much better after surgery."  The assessment was that the Veteran was doing well on the 6 week postop visit examination, without incident.  

VA progress notes dated from January 2010 to April 2011, reflect ongoing treatment for back problems.  In a primary care note, dated March 30, 2010, the Veteran's primary care physician stated that the Veteran was still under doctor's care for back surgery he had on December 7, 2009, to be released from care in June 2010.  During a clinical visit in August 2010, the Veteran reported a history of low back pain for several years, including laminectomy last year.  The Veteran stated that he had constant and variable low back pain especially in the morning; he noted that the pain was reportedly across the low back belt line and now also had "cramping" in the upper back.  He denied paresthesia or radiculopathy.  The Veteran was evaluated and instructed in and practiced home exercise for lumbar mobility as well as use of TENS unit.  The examiner stated that the Veteran demonstrated independent use of TENS and home exercise performance.  No additional physical therapy was recommended at this time.  

On the occasion of a VA examination in October 2011, it was reported that the Veteran was having severe low back pain with radicular symptoms to the right lower extremity, as well as weakness prior to his L4 laminectomy at the Richmond VAMC on December 7, 2009.  The Veteran had a period of convalescence from surgery in December 7, 2009 to February 1, 2010, which he claims "was too short;" the examiner noted that his severe pain and radicular symptoms associated with weakness subsided and were ultimately alleviated after the surgery.  The Veteran reported flare-ups of low back pain with prolonged walking for greater than an hour, but not as bad as prior to the surgery.  Range of motion revealed a flexion to 90 degrees, with objective evidence of pain on motion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  Lumbar spine x-rays revealed minimal anterior subluxation of L4-L5 and L5-S1.  The pertinent diagnosis was degenerative joint disease, lumbosacral spine, with spinal stenosis, status post L-4 laminectomy.  

At his personal hearing in November 2012, the Veteran indicated that he has pain down the right leg; in fact, he stated that he almost fell in the bathtub.  The Veteran also reported that he had pain all the way down to his foot; he noted that he still has some pain and muscle spasms.  The Veteran related that, while his back is a lot better than it was prior to the surgery, he still has pain.  The Veteran argued that he was not given a release to go back to work; the doctor simply said "you okay," but he did not give him anything telling him that he could go back to work.  The Veteran testified that he is currently on two different types of pain medications, and he sleeps on a heating pad.  The Veteran stated that he went to work full time; however, he had to be careful of all movements he made, considering that he worked in maintenance.  The representative noted that the Veteran's primary care physician stated "the Veteran is still under doctor's care for back surgery he had in December 2009, to be released from care in June 2010.  The Veteran again noted that the surgery was successful; however, he had pain down the right leg.  The veteran also indicated that he experienced stiffness, but he had enough motion to go back to work.  

III.  Legal Analysis.

The Veteran seeks an extension of a temporary total rating granted for convalescence purposes under 38 C.F.R. § 4.30.  A temporary total rating was granted effective December 7, 2009 to January 31, 2010, following a laminectomy of the lumbar spine.  

38 C.F.R. § 4.30 sets forth provisions governing the award of convalescent ratings. It provides that a total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  In order to attain a temporary total disability rating, the veteran must demonstrate that his service connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request.  38 C.F.R. § 4.30.  

After reviewing the totality of the record, the Board finds the preponderance of the evidence to be against an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30.  The Board has considered the Veteran's own contentions made in written statements and before the undersigned in November 2012, and the medical evidence from 2009 regarding his lumbar spine disability.  Overall, the VA medical treatment records do not indicate the presence of severe postoperative residuals subsequent to January 31, 2010.  These records do not show that the Veteran had incompletely healed surgical wounds, therapeutic immobilization of the lumbar spine, application of a body cast, or symptoms necessitating house confinement, a wheelchair, or crutches.  See 38 C.F.R. § 4.30.  In this regard, while the Board recognizes that the Veteran has credibly reported the he continued to be followed by his primary physician for continued pain in the lower back with muscle spasms after January 31, 2010, the Veteran did not report nor do the records reflect the need for a wheelchair or crutches on or after January 31, 2010.  There is no requirement that a temporary total convalescent rating be assigned for as long as the Veteran is under a doctor's care or as long as he requires physical therapy, both of which are claimed to justify an extension of the convalescent rating in this case.  Simply stated, his symptoms as of February 1, 2010 did not rise to the severity necessary to warrant the extension of his temporary total rating.  In fact, the Veteran conceded that he returned to work despite the back discomfort.  No medical evidence indicates, and the Veteran has not asserted, that the surgery left incompletely healed wounds, necessitated immobilization of the lumbar spine, or necessitated house confinement beyond January 31, 2010.  

Accordingly, the preponderance of the evidence is against the claim for an extension of a temporary total convalescent rating beyond January 31, 2010.  As a preponderance of the evidence is against the extension of the Veteran's temporary total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

IV. Dismissal

Prior to his November 2012 Board hearing, the Veteran requested that his appeal of entitlement to service connection for a prostate disability be withdrawn.  As of that date, the Board had not yet promulgated a final decision on the veteran's appeal of that claim.

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204; Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).

The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  See 38 U.S.C.A. § 7105 (West 2002).

Because the veteran has clearly expressed his desire to terminate his appeal for this benefit, because his desire was reduced to writing in the hearing transcript, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal, the legal requirements for a proper withdrawal has been satisfied.  38 C.F.R. § 20.204.  Accordingly, further action by the Board on this particular matter is not appropriate and the veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.


ORDER

Entitlement to an extension of a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30 beyond January 31, 2010, following a lumbar spine discectomy, is denied.  

The appeal of the claim of entitlement to service connection for a prostate disability is dismissed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


